DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The application has been amended as follows: Claim 16 is amended to correct
informalities.

Claim 16. A wiring module, comprising: a common power supply line whose one end is
electrically connected to a power source, and the common power supply Ii ne supplies power
to a plurality of loads; and a power supply branch part provided halfway through the common power supply line, wherein the power supply branch part includes at least one group of a
power supply branch line branched halfway through the common power supply line and an
overcurrent blocking part provided in the power supply branch Ii ne to enter a non-continuity
state when current exceeding allowable current flows in the powers up ply branch line, and the
overcurrent blocking part is disposed between the common power supply line and only one of
the plurality of loads, the common power supply line includes a plurality of wiring bodies
divided by the power supply branch part, cross-sectional areas of the plurality of wiring bodies
serially decrease with increasing distance from the power source, the common power supply
line is disposed along a reinforcement while at least part of the common power supply Iine and
at least part of the power supply branch part are housed in the reinforcement, the power
supply branch part includes a connector to connect for connecting the power supply branch line
to a load among the plurality of loads, the power supply branch part is provided halfway
through the plurality of wiring bodies, while the connector is exposed outside the
reinforcement.

Claims 8-12 and 17 are cancelled.

Allowable Subject Matter
Claims 1, 2, 4, 6-7, 13-16 and 18-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" A wiring module, a common power supply line whose one end is electrically connected to a power source, and the common power supply line supplies power to a plurality of loads; and a power supply branch part provided halfway through the common power supply Ii ne, wherein the power supply branch part includes a power supply branch Ii ne branched halfway through the common power supply line and an overcurrent blocking part to enter a non-continuity state when current exceeding allowable current flows in the power supply branch line, and the overcurrent blocking part is disposed between the common power supply line and only one of the plurality of loads, the common power supply line includes a plurality of wiring bodies, the cross-sectional areas of the plurality of wiring bodies serially decrease with increasing distance from the power source, and the common power supply line is disposed along a reinforcement while at least part of the common power supply line and at least part of the power supply branch part are housed in the reinforcement."
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 14 with the allowable feature being:" A wiring module, a common power supply line whose one end is electrically connected to a power source, and the common power supply line supplies power to a plurality of loads; and a power supply branch part provided halfway through the common power supply line, one group of a power supply branch line branched halfway through the common power supply line and an overcurrent blocking part provided in the power supply branch line to enter a non-continuity state when current exceeding allowable current flows in the power supply branch Ii ne, and the overcurrent blocking part is disposed between the common power supply line and only one of the plurality of loads, cross-sectional areas of the plurality of wiring bodies serially decrease with increasing distance from the power source, and width dimensions of the plurality of wiring bodies coincide with each other, and thickness dimensions of the plurality of wiring bodies serially decrease with increasing distance from the power source, thus cross-sectional areas of the plurality of wiring bodies serially decrease."
Therefore, claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 16 with the allowable feature being:" A wiring module, a common power supply line whose one end is electrically connected to a power source, and the common power supply line supplies power to a plurality of loads; and a power supply branch part provided halfway through the common power supply Ii ne, wherein the power supply branch part includes at least one group of a power supply branch Ii ne and an overcurrent blocking part provided in the power supply branch line to enter a non-continuity state when current exceeding allowable current flows in the power supply branch Ii ne, and the overcurrent blocking part is disposed between the common power supply line and only one of the plurality of loads, cross-sectional areas of the plurality of wiring bodies serially decrease with increasing distance from the power source, the common power supply line is disposed along a reinforcement while at least part of the common power supply line and at least part of the power supply branch part are housed in the reinforcement, the power supply branch part includes a connector to connect for connecting the power supply branch Ii ne to a load among the plurality of loads, the power supply branch part is provided halfway through the plurality of wiring bodies, while the connector is exposed outside the reinforcement."
Therefore, claim 16 is allowed.

 Claims 2, 4, 6-7, 13, 15 and 18-20 are also allowed as being directly or indirectly dependent of
the allowed base claims 1, 14 and 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847